DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicants election of Group III (Claims 26 – 61) without traverse, is acknowledge. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 26, 27, 29, 30, 33 – 39, 40, 43 – 45, 50, 60, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Prus et al. (US 20100268088 A1) in view of Visualsonics (“Digital RF-Mode”).

Regarding claim 26, an ultrasound imaging method (Abstract: “Systems and methods for focusing ultrasound through the skull”) comprising: 
transmitting longitudinal ultrasound waves via an ultrasound probe toward a target ([0008]: “…delivering ultrasound waves to a target through at least one tissue layer, which defines a first and a second interface. The waves have both a shear component and a longitudinal component through the first tissue layer”) at a plurality of incident angles ([0009]: “…the contribution of the longitudinal mode is set to zero for angles above the larger of the two threshold angles…)
 wherein at least a first incident angle is below a longitudinal wave critical angle ([0005]: “…the sound velocity of shear waves in water (.about.1500 m/s) is comparable to that in the skull (.about.1400 m/s), thereby essentially eliminating the problem of reflection above a critical angle”);  and
wherein at a second incident angles is above the longitudinal wave critical angle and below a shear wave critical angle ([0005]: “Shear waves are largely absorbed in the skull at frequencies between 0.5 MHz and 4 MHz; at lower frequencies, however, their absorption is reduced to about that of longitudinal modes. Moreover, at 0.2 MHz, the sound velocity of shear waves in water (.about.1500 m/s) is comparable to that in the skull (.about.1400 m/s), thereby essentially eliminating the problem of reflection above a critical angle.”);
receiving reflected longitudinal ultrasound waves via the ultrasound probe ([0005]: “Shear waves are largely absorbed in the skull at frequencies between 0.5 MHz and 4 MHz; at lower frequencies, however, their absorption is reduced to about that of longitudinal modes. Moreover, at 0.2 MHz, the sound velocity of shear waves in water (.about.1500 m/s) is comparable to that in the skull (.about.1400 m/s), thereby essentially eliminating the problem of reflection above a critical angle.”);
producing received radio frequency (RF) signals via the ultrasound probe based on the received reflected longitudinal ultrasound waves ([0024]: “The radio frequency generator 210 and the beamformer 206 are configured to drive the individual transducer elements 204 of the array 206 at the same frequency, but at different phases and different amplitudes”).; 
receiving backscattered longitudinal ultrasound waves via the ultrasound probe ([0007]: “At the interface of the skull with the soft brain tissue, the transverse wave, or shear wave, is converted back to a longitudinal wave”);
producing received RF signals via the ultrasound probe based on the received backscattered longitudinal ultrasound waves ([0024]: “The array 202 is coupled to the beamformer 206, which drives the individual transducer elements so that they collectively produce a focused ultrasonic beam or field….The beamformer 206 receives a radio frequency (RF) input signal”); 
and processing the digitized RF signals to form an image of the target ([0025]: “The imager 212 may provide a set of two-dimensional images suitable for constructing a three-dimensional image of the skull and brain from which thicknesses and densities can be inferred.”).
Although Prus teaches processing RF signals and it is known to a person having ordinary skill in the art that RF signals must be digitized from ultrasound signals. Prus does not explicitly teach digitizing the received RF signals to form digitized RF signals.
However, Visualsonics explicitly teaches digitizing received RF signals to form digitized RF signals. (Paragraph 1: “Differences in tissue density and speed of sound cause reflection and scattering of the transmit pulses, such that a portion of the sound waves reflect back towards the transducer.  When these waves reach the transducer, they are converted into a receive electrical signal.  The receive signal is composed of multiple reflections which combine together to form an interference pattern known as speckle.  This receive signal is commonly referred to as RF data”). 
It would have been obvious to one having ordinary skill in the art to incorporate Prus with Visualsonics as digitizing ultrasound waves is a known technique in the art that as explained by Visualsonics that waves reach the transducer they are digitized and the receive signal is commonly referred to as an RF signal and such signals can be used for imaging (See Paragraph 4 of Visualsonics).

Claim 27: wherein the target is soft tissue ([0006]: “…soft tissue of the brain”), and the incident angles are with respect to normal to the plane of a bone layer, and the longitudinal ultrasound waves are transmitted through the bone layer ([0007]: “While developed mostly for non-invasive brain surgery and imaging, the approach of the invention may also be applied to other parts of the body requiring the penetration of ultrasound through a bone or cartilage interface.” – it is known to one having ordinary skill in the art that the brain contains soft tissue)

Claim 29: transmitting longitudinal ultrasound waves further comprises:
 transmission of longitudinal ultrasound waves such that the longitudinal ultrasound waves propagate through the bone layer as longitudinal waves which then reflect and propagate back through the bone layer as longitudinal waves to be received by the transducer as reflected longitudinal waves ([0007]: “a transducer array emits longitudinal sound waves, which split into longitudinal and transverse components when entering the skull…At the interface of the skull with the soft brain tissue, the transverse wave, or shear wave, is converted back to a longitudinal wave…);
transmission of longitudinal ultrasound waves such that the longitudinal ultrasound waves propagate through the bone layer as shear waves which convert to longitudinal waves upon exiting the bone layer, which then reflect back at such angle that the reflected waves propagate through and exit the bone layer as longitudinal waves to be received by the transducer as longitudinal waves ([0007]: “In transcranial applications, a transducer array emits longitudinal sound waves, which split into longitudinal and transverse components when entering the skull. The ratio of these two components depends on the frequency and the incidence angle. At the interface of the skull with the soft brain tissue, the transverse wave, or shear wave, is converted back to a longitudinal wave, or pressure wave, and both longitudinal components contribute to the ultrasound focus in the brain”)
transmission of longitudinal ultrasound waves such that the longitudinal ultrasound waves propagate through the bone layer as longitudinal waves which then reflect back at such angle that the reflected waves propagate through the bone layer as shear waves, which then convert from shear waves to longitudinal waves upon exiting the bone layer to be received by the transducer as longitudinal waves([0007]: “In transcranial applications, a transducer array emits longitudinal sound waves, which split into longitudinal and transverse components…At the interface of the skull with the soft brain tissue, the transverse wave, or shear wave, is converted back to a longitudinal wave…”); 
and transmission of longitudinal ultrasound waves such that the longitudinal ultrasound waves propagate through the bone as shear waves, which then exit the bone layer and convert to longitudinal waves, which then reflect back at such an angle that they propagate back through the bone layer as shear waves, and then convert back again to longitudinal waves as they exit the bone layer to be received by the transducer as longitudinal waves ([0007]: “In transcranial applications, a transducer array emits longitudinal sound waves, which split into longitudinal and transverse components when entering the skull. The ratio of these two components depends on the frequency and the incidence angle. At the interface of the skull with the soft brain tissue, the transverse wave, or shear wave, is converted back to a longitudinal wave, or pressure wave, and both longitudinal components contribute to the ultrasound focus in the brain”).

Claim 30: further comprising utilizing any transmitted longitudinal ultrasound waves reflected off one or more of an exterior bone surface, a trabecular bone, or an interior bone surface ([0027]: “The longitudinal wave…penetrates the bone at such frequencies… enters into the brain tissue as a longitudinal wave…” – the skull is an interior bone surface) to characterize a bone morphology ([0025]: “…the computation is based on detailed information about the structure, thickness, density, etc. of the skull. Such information may be obtained from the imager 212.”) and calculate phase shifts introduced to propagating ultrasound waves ([0008]: “the method includes the steps of computing phase shifts…).

Claim 33: comprising correcting the digitized received RF signals from the ultrasound waves for phase shift ([0007]: “Methods embodying the invention compute and correct for a phase shift and/or amplitude attenuation experienced by the waves during their propagation through the skull and brain”).

Claim 34: comprising determining characteristics of the bone morphology ([0025]: “…the computation is based on detailed information about the structure, thickness, density, etc. of the skull. Such information may be obtained from the imager 212.”).

Claim 35: comprising correcting the digitized RF signals from the ultrasound waves based on the characteristics of the bone ([0025]: “Image-manipulation functionality may be implemented in the imager 212, in the controller 208, or in a separate device” – the image data is based on the RF signal received from the ultrasound probes and the changing of the images ).

Claim 36: comprising estimating a phase shift of the ultrasound waves due to the bone ([0029]: “For each transducer element, the path and phase shift of an acoustic ray starting at the element, passing through the skull bone, and arriving at the focal point is calculated”).

Claim 37: comprising correcting the digitized received RF signals from the ultrasound waves based on the estimated phase shift ([0007]: “Methods embodying the invention compute and correct for a phase shift and/or amplitude attenuation experienced by the waves during their propagation through the skull and brain”).

Claim 38: utilizing a synthetic receive aperture to select the received RF signals that will contribute to the image (Based on applicants’ specifications [0010]: “…in order to discriminate between the modes of propagation of the ultrasound through the bone, a "synthetic receive aperture" is employed. The synthetic receive aperture is a processing algorithm which is used to control which transducer elements contribute to the image”. The abstract of Prus teaches such an algorithm: “The relative contribution of the two modes may be determined based on the angle of incidence”. Furthermore [0009] explains how the algorithm works: “Alternatively, two threshold angles may be determined. In these alternative embodiments, the contribution from the shear mode is set to zero for incident angles below the smaller of the two threshold angles, and the contribution of the longitudinal mode is set to zero for angles above the larger of the two threshold angles. For incident angles between the threshold angles, the energy contributions of the two modes are computed by (e.g., linear) interpolation”)

Claim 39: correcting the digitized RF signals from the received ultrasound waves based on a synthetic receive aperture ([0007]: “The present invention provides, in various embodiments, methods and apparatus for ultrasound focusing utilizing both longitudinal and shear modes…The ratio of these two components depends on the frequency and the incidence angle. At the interface of the skull with the soft brain tissue, the transverse wave, or shear wave, is converted back to a longitudinal wave, or pressure wave, and both longitudinal components contribute to the ultrasound focus in the brain. Methods embodying the invention compute and correct for a phase shift and/or amplitude attenuation experienced by the waves during their propagation through the skull and brain”).

Claim 40: preprocessing the digitized RF signals to create pre-processed RF signals; selecting data from the preprocessed RF signals to isolate selected RF signals; reconstructing the image from the selected RF signals; and post processing the image ([0025]: “Image-manipulation functionality may be implemented in the imager 212, in the controller 208, or in a separate device”).

Claim 43: wherein preprocessing includes characterizing bone matter ([0025]: “In certain embodiments, the computation is based on detailed information about the structure, thickness, density, etc. of the skull. Such information may be obtained from the imager 212.)”.

Claim 44: wherein preprocessing includes estimating a phase shift introduced to the ultrasound waves by a bone layer ([0025]: “For example, the controller 208 may utilize a general purpose, or special purpose, digital data processor programmed with software in a conventional manner in order to determine the phase shifts and amplification factors. In certain embodiments, the computation is based on detailed information about the structure”).

Claim 45: wherein selecting data further comprises identifying and selecting a transmit pad, selecting incident angles from the plurality of incident angles, and selecting receive incident angles ([0009]: “In some embodiments, the weighting of energy contributions from the shear and longitudinal components is accomplished by determining a threshold angle, and setting the contribution from the shear component to zero for incident angles below the threshold angle and the contribution from the longitudinal component to zero for incident angles above or at the threshold angle. Alternatively, two threshold angles may be determined. In these alternative embodiments, the contribution from the shear mode is set to zero for incident angles below the smaller of the two threshold angles, and the contribution of the longitudinal mode is set to zero for angles above the larger of the two threshold angles. For incident angles between the threshold angles, the energy contributions of the two modes are computed by (e.g., linear) interpolation”).

Claim 50: wherein the image comprises pixels or voxels ([0025]: “Image acquisition may be three-dimensional or, alternatively, the imager 212 may provide a set of two-dimensional images suitable for constructing a three-dimensional image of the skull ...- it is known to one having ordinary skill in the art that 2D images have pixels and 3D images have voxels).

Claim 60: further comprising using a synthetic receive aperture to determine how the plurality of incidence angles will affect reconstructing the image (Abstract: “The relative contribution of the two modes may be determined based on the angle of incidence”).

Claim 61: further comprising using the synthetic receive aperture to determine how receive angles of incidence will affect reconstructing the image (Abstract: “The relative contribution of the two modes may be determined based on the angle of incidence”).


Claims 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Prus et al. (US 20100268088 A1) in view of Visualsonics (“Digital RF-Mode”) and further in view of White et al. (“Longitudinal and Shear Mode Ultrasound Propagation in Human Skull Bone”)
Claim 28: wherein first incident angle enables longitudinal waves to pass through the bone and wherein the second incident angle enables a quadruple conversion of the longitudinal waves within the bone (See white Fig. 1 showing conversions from longitudinal to shear waves depending on the transmission mediums). 
 Quadruple wave conversion is defined by the applicant as: “Transmission of longitudinal waves at such an angle that they propagate through the bone as shear waves, which then exit the internal surface of the bone and convert to longitudinal waves, which then reflect back at such an angle that they propagate back through the bone as shear waves, and then convert back again to longitudinal waves as they exit the exterior surface of the bone to be received by the transducer as longitudinal waves” in [0009]. White – Figure 1 shows the longitudinal wave convert to a shear waves then back to longitudinal waves then back to shear depending on whether they are entering fluid or solids. Hence White teaches  quadruple wave conversion can occur depending on the angle of the transmission and the type of medium. 
 It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to modify Prus with White because it is common knowledge in the art that skull transmission, as occurring in Prus, requires transmitting waves through both bone and fluid membrane and conversions from longitudinal to shear waves occur as the waves pass through cerebral fluid and skull which is exemplified by Page 1086, Column 2, Paragraph 1 of White.  
Claim 31: wherein digitizing the RF signals to form digitized ultrasound waves further comprises digitizing the RF signals from received quadruple conversion longitudinal waves (Prus teaches the transmission of ultrasound through bone which comprises quadruple wave conversion as explained by the background information provided in White, above. Prus also teaches processing RF signals and it is known to a person having ordinary skill in the art that RF signals must be digitized from ultrasound signals for imaging. Prus does not explicitly teach digitizing the received RF signals to form digitized RF signals. However, Visualsonics explicitly teaches digitizing received RF signals to form digitized RF signals. (Paragraph 1: “Differences in tissue density and speed of sound cause reflection and scattering of the transmit pulses, such that a portion of the sound waves reflect back towards the transducer.  When these waves reach the transducer, they are converted into a receive electrical signal.  The receive signal is composed of multiple reflections which combine together to form an interference pattern known as speckle.  This receive signal is commonly referred to as RF data”). 
It would have been obvious to one having ordinary skill in the art to further incorporate Visualsonics as digitizing ultrasound waves is a known technique in the art that as explained by Visualsonics that waves reach the transducer they are digitized and the receive signal is commonly referred to as an RF signal and to allow the user to visualize the ultrasound images of the brain (See Paragraph 4).

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Prus et al. (US 20100268088 A1) in view of Visualsonics (“Digital RF-Mode”) and further in view of Wang et al. (US 20160000368 A1). 

Regarding claim 41 Prus and Visualsonics teaches RF signals (See [0024] of Prus and Paragraph 2 of Visualsonics)
However neither Prus nor Visualsonics teach pre-processing of such signals. 
	However Wang in the same field of image visualization: 
Claim 41: wherein preprocessing includes depth enhancement ([0028] In some embodiments, the routine 200 can then pre-process the OCT image data, for example to remove shadows, enhance contrast, and/or to remove autocorrelation artifacts).
It would have been obvious to one having ordinary skill in the art to incorporate the depth enhancement taught Wang of removing shadows and enhancing contrast for the known technique of providing the user with a crisper image of the body part being imaged. 


Claims 32, 42, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Prus et al. (US 20100268088 A1) in view of Visualsonics (“Digital RF-Mode”) and further in view of Dagdeviren et al. (US 20200121281 A1)

	Regarding claims 32, 42, 48, and 49 Prus and Visualsonics teaches RF signals (See [0024] of Prus and Paragraph 2 of Visualsonics)
However neither Prus nor Visualsonics teach pre-processing of such signals. 
	However Dagdeviern in the same field of ultrasound diagnostics teaches: 

Claim 32: comprising applying filtering to the digitized RF signals from the ultrasound waves to remove multiple reflections ([0136]: “In some cases, a pre-processing step applies different filters to reduce the effect of speckle”)

Claim 42: wherein preprocessing includes filtering bone matter reflection from the received RF signals ([0136]: “In some cases, a pre-processing step applies different filters to reduce the effect of speckle, which the ultrasound images may contain”).

Claim 48: wherein preprocessing further comprises contrast enhancement ([0136]: “In some cases, a pre-processing step applies different filters to reduce the effect of speckle”-it is known to one having ordinary skill in the art that the reduction of speckle increases the contrast resolution of ultrasound images”).

Claim 49: wherein preprocessing further comprises using image enhancement filters ([0136]: “In some cases, a pre-processing step applies different filters to reduce the effect of speckle, which the ultrasound images may contain”).

It would have been obvious to one having ordinary skill in the art to incorporate the all the filtering techniques in Dagdeviern into Prus in claims 32, 42, 48, and 49 in order to reduce the effect of speckle and increase image resolution and contrast (See [0136] of Dagdeviern). 


Claims 46 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Prus et al. (US 20100268088 A1) in view of Visualsonics (“Digital RF-Mode”) and further in view of Pinton et al. (US 20200187910 A1).

Regarding claims 46 and 53, Prus teaches image construction (See [0025] of Prus)
Neither Prus nor Visualsonics teach pre-processing of such signals. 
However Pinton in the same field of ultrasound diagnostics teaches: 

Claim 46: wherein reconstructing the image further comprises aberration correction to correct for a distortion introduced by a bone layer ([0038]: “This ability for precision resolution micro-vessel imaging through a skull bone is unprecedented in ultrasound imaging and is due to the combined approaches for aberration correction and super resolution imaging”).
It would have been obvious to one having ordinary skill in the art to incorporate distortion introduced by a bone layer in Pinton into Prus for precision resolution micro-vessel imaging through a skull bone  (See [0038] of Pinton). 

Claim 53: wherein preprocessing further comprises creating a three-dimensional interpolated montage of bone and soft tissue (See Pinton Fig. 5, [0018]: “In some embodiments, the correction is applied twice, first when the beam propagates through the skull after being directed toward the blood vessel, and then when the beam propagates from each of the two or more the target positions for detection” and [0108]: “Data are acquired similar to described above for in vitro studies, except the transducer is mounted to a motorized precision motion stage synchronized with the imaging system for 3D scanning... FIG. 5 shows the maximum intensity projection from 3-D CESR image of a rat fibrosarcoma tumor microvasculature, resolving vessels on the order of 20 microns).
It would have been obvious to one having ordinary skill in the art to incorporate distortion introduced by a bone layer in Pinton into Prus to display the bone and soft tissue in order to provide the user with transcranial images of the skull being diagnosed. 

Claims 47, 51 and 54 – 58 are rejected under 35 U.S.C. 103 as being unpatentable over Prus et al. (US 20100268088 A1) in view of Visualsonics (“Digital RF-Mode”) and further in view of Zhang et al. (US 20180028146 A1). 

Regarding claims 47, 51 and 54 – 58 Prus teaches RF signals (See [0024] of Prus and Paragraph 2 of Visualsonics)
However neither Prus nor Visualsonics teach pre-processing of such signals. 
	However Zhang in the same field of ultrasound diagnostics teaches: 

Claim 47: wherein reconstructing the image further comprises beamforming to a three-dimensional ultrasound grid  ([0085]: “These pre-processed 2D images are supplied to a facility 1406 that reconstructs from them a 3D structure of voxel values of the breast…”).
It would have been obvious to one having ordinary skill in the art to Zhang into Prus in order to beamform to a 3D ultrasound grid such that the 2D images can be transformed to 3D images accurately such that the user can see the appropriate view of the image slices.  

Claim 51: wherein preprocessing further comprises co- registering the pixels or voxels to a global coordinate system ([0085]: “These pre-processed 2D images are supplied to a facility 1406 that reconstructs from them a 3D structure of voxel values of the breast…” – it is known to one having ordinary skill in the art that the reconstruction of a 3D structure from 2D images requires registration to a global coordinate system).
It would have been obvious to one having ordinary skill in the art to Zhang into Prus in order to co- registering the pixels or voxels to a global coordinate system such that the 2D images can be transformed to 3D images accurately such that the user can see the appropriate view of the image slices.  

Claim 54: wherein preprocessing further comprises creating a two-dimensional slice from one field of view ([0085]: “…. One or more ultrasound transducers 1402 scanning the breast as described above supply raw 2D ultrasound images to a pre-processing facility 1404 that applies various algorithms to the raw images as known in the pertinent technology to generate pre-processed 2D thin-slice images... As non-limiting examples, the slice image 1210 of FIG. 12B can be changed to represent a slice that has a different orientation or thickness or to an image of the slice that was generated in a different way (e.g., by a different type of projection”).
It would have been obvious to one having ordinary skill in the art to incorporate the creation of 2D slices in Zhang into Prus in order to visualize the ultrasound signals such that diagnostic information can be interpreted from the images.  

Claim 55: wherein preprocessing further comprises creating three-dimensional orthogonal slices of ultrasound images from one field of view ([0085]: “These pre-processed 2D images are supplied to a facility 1406 that reconstructs from them a 3D structure of voxel values of the breast and, if the 3D image is in a form different from a stack of coronal slice images representing breast slices of selected thicknesses….the facility generates such slice images from the 3D image of the breast”).
It would have been obvious to one having ordinary skill in the art to incorporate the creation of 3D vies in Zhang into Prus in order to visualize the ultrasound images in more directions in order to analyze different locations of the body part being imaged via the 3D representation.

Claim 56: wherein preprocessing further comprises creating a whole soft tissue two-dimensional slice ([0085]: “…. One or more ultrasound transducers 1402 scanning the breast as described above supply raw 2D ultrasound images to a pre-processing facility 1404 that applies various algorithms to the raw images as known in the pertinent technology to generate pre-processed 2D thin-slice images...)
It would have been obvious to one having ordinary skill in the art to incorporate the creation of 2D slices in Zhang into Prus in order to visualize the ultrasound signals such that diagnostic information can be interpreted from the images.  

Claim 57: wherein preprocessing further comprises creating three-dimensional tomography images from one field of view ([0085]: “These pre-processed 2D images are supplied to a facility 1406 that reconstructs from them a 3D structure of voxel values of the breast and, if the 3D image is in a form different from a stack of coronal slice images representing breast slices of selected thicknesses….the facility generates such slice images from the 3D image of the breast”).
It would have been obvious to one having ordinary skill in the art to incorporate the creation of 3D vies in Zhang into Prus in order to visualize the ultrasound images in more directions in order to analyze different locations of the body part being imaged via the 3D representation.

Claim 58: wherein preprocessing further comprises creating whole soft tissue three-dimensional orthogonal slices ([0085]: “These pre-processed 2D images are supplied to a facility 1406 that reconstructs from them a 3D structure of voxel values of the breast and, if the 3D image is in a form different from a stack of coronal slice images representing breast slices of selected thicknesses….the facility generates such slice images from the 3D image of the breast”).
It would have been obvious to one having ordinary skill in the art to incorporate the creation of 3D views in Zhang into Prus in order to visualize the ultrasound images in more directions in order to analyze different locations of the body part being imaged via the 3D representation.

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Prus et al. (US 20100268088 A1), in view of Visualsonics (“Digital RF-Mode”), in view of Zhang et al. (US 20180028146 A1), and further in view of Hodges (US 20200383730 A1).

Regarding  claim 52  Zhang teaches co-registration  (See [0085]).
Neither Prus, Visualsonics, nor Zhang teaches wherein co-registering the pixels or voxels utilizes one or more of optical tracking, magnetic tracking, kinetic tracking, or software-based feature tracking
However, Hodges in the same field of diagnosis systems teaches:
Claim 52: wherein co-registering the pixels or voxels utilizes one or more of optical tracking, magnetic tracking, kinetic tracking, or software-based feature tracking ([0060]: “The process of “registration” is used in the present application to refer to medical imaging in which images from different imaging modalities are co-registered. The navigation system may define a three-dimensional virtual space within which images may be registered, as described further below. Registration may be used in order to be able to compare or integrate the data obtained from these different modalities, for example. Other registration techniques are suitable and one or more of such techniques may be applied to the present example. Non-limiting examples include intensity-based methods that compare intensity patterns in images via correlation metrics, while feature-based methods find correspondence between image features such as points, lines, and contours).
It would have been obvious to one of ordinary skill, in the before the time of the effective filing date, to incorporate Hodges in order to integrate different image types in a three-dimensional virtual space as explained in Hodges ([0060])

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Prus et al. (US 20100268088 A1) in view of Visualsonics (“Digital RF-Mode”) and further in view of Yu et al. (US 20150313578 A1). 

Regarding claim 59, Prus teaches RF signals (See [0024] of Prus and Paragraph 2 of Visualsonics)
However neither Prus nor Visualsonics teach pre-processing of such signals. 
	However Zhang in the same field of ultrasound diagnostics teaches: 
Claim 59: wherein preprocessing further comprises creating a four-dimensional visualization of a soft tissue ([0052]:f “The beamformed data is used for creating one or more images. Any preprocessing 68 is provided, such as time gain adjustment, filtering for harmonic information, phase adjustment, or line interpolation…For three-dimensional imaging, the rendering 84 renders the image (3D) or sequence of images (4D) from ultrasound data representing a volume rather than a plane”).
It would have been obvious to one having ordinary skill in the art to incorporate the creation of 4D views in Zhang into Prus in order to visualize the ultrasound images in more directions in order to analyze different locations of the body part being imaged via the 4D representation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-TH: 8:30AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793
/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793